Response to After-Final Arguments
Cont.  7 and 12: 
Applicant's arguments filed 12/20/2022 have been fully considered but they are not persuasive. 
Applicant asserts “…Singh is a review article concerning edible soy protein products, but it does not provide an enabling disclosure for any particular embodiments of soy protein concentrates, let alone for soy protein concentrates having the features recited in the claims…So even though Singh may discuss the range of possibilities when it comes to soy protein products, what is missing from Singh is any teaching or guidance regarding how to arrive at any specific soy protein products, let alone how to obtain any embodiments within the scope of the claims…”.
Applicant's arguments are not persuasive. Singh’s teaching is not limited to particular embodiments, but rather a teaching of as a whole. Additionally, the instant claims are to product claims and not method claims, “how to arrive at any specific soy protein product”, hence Applicant’s remark does not commensurate the instant claims. 
Applicant has amended claim 33 to recite the limitation of cancelled claim 36; however, claim 36 is rejected as the same 103 rejection with prior art of record, as restated below. 
Singh discloses soybean protein concentrates (processed, solid soya protein product) prepared from soybean flakes (soya bean meal) (pg. 16, col. 1, first full paragraph, under Concentrates) containing 70% by weight by dry matter of protein, which is in range with the cited range of 65-75%. Singh discloses the soybean protein concentrates (processed, solid soya protein product) on a moisture-free basis, in other words zero amount of water content hence is considered 100% dry matter content, which is in range of a dry matter content the about 90% by weight or greater.
Singh discloses the soy protein concentrates with 0.1 to 2.4% (pg. 16, Table 4) of potassium,
wherein the endpoint of 0.1% potassium provides a corresponding ratio of the protein, 70% by weight
by dry matter to potassium, 0.1%, ratio of 70:0.1 (700:1), which is in range with the cited range of about

the soy protein concentrates with 0.002 to 1.2% of sodium, which overlaps the cited range. In the case
where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of
obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d
1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Singh discloses oligosaccharides are removed (pg. 16, col. 1, first full paragraph, under Concentrates), encompasses 100% removal of the oligosaccharides which is expected to include indigestible oligosaccharides from the soy protein concentrates; which is in range with the cited range of about 65% by weight or greater of indigestible oligosaccharide content of soya bean material has been removed.
Singh discloses the soy protein concentrates with 0.1 to 2.4% (pg. 16, Table 4) of potassium, which overlaps the cited ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

The Examiner maintains the rejection of record set forth in Final Office action mailed on 10/21/2021. No claims are allowed.

/HONG T YOO/               Primary Examiner, Art Unit 1792